THEATJTORNEY                  GENERAL
                          OFTEXAS




                                         March 1, 1939


Hon. Joe Kuasohik
Collbnissioner
             of Labor
Bureau of Labor Statistics
Austin, Texas

Dear Sir:                 Opinion No. O-347
                          Re: Operation of two employment agencies under
                               assumed named statute and Article 1588 of
                               the Penal Code. Article 1067 et seq. P. C.

Your request for an opinion as to whether Article 1588 of the Penal Code
%iouId;requireboth the names of "Commercial Employment Service" and
"Educator's Employment Service" when both are operated by one person, be
entered on stationery of this person and could the "Assumed Named Statute"
be so construed as to permit an agency to operate under two separate names,
has been recgived by this office.

For, the purpose of this opinion we must assume from your letter that when
you speak of "an agency" you mean the person operating the agency or
agencies.

Chapter 7 of the Penal Code provides that no person or persons shall carry
on or conduct or transact business in this State uuder::a.n
                                                          assumed name,
unless he has complied with the provisions thereof. There is nothing
therein, in ow opinion, to prevent a person from transacting business under
as many assumed names as he desires. The only limitation therein being
that the person must comply with the provisions of chapter 7 or be deemed
quilty of a criminal ofpense.

Article 1588 of the Penal Code is a regulatory statute, regulating tb.e
carrying on of a business of an CfmPloymentagency. It provides, among
other things, that an employment ifagentshall not use any letterheads
or blanks unless they contain the name of such employment agent, and the
address of his employment office. "Employment Agent" is defined by Article
1584 of the Penal Code as meaning every person, firm, prtnership.or
association of persons engaged in the business of asdisting employers to
secure employees and persona to secure employment, etc.
Hon. Joe Kunschik, March 1,1939, Page #2    (0 347)



It is our opinion that there is nothing therein to prevent a person from
operating two separate and,distinct employment agencies from the same
office. .xjtis, therefore. our opinion that Article 1588 of the Penal
Code &es not require that the assumed name of each agency be ahom.on ,
the stationery used. The only requirement being that the letterheads
and blanks shiillcontain the name of the employment agent and the
address of his@ployment office.

                                           Yours very truly,

                                    ATlORNEY GEKEF!ALOF TEXAS

                                    4      Richard H. Cocke



                                    BY                            ‘.
                                           RichardH. Co&e
                                                  Assistant



APPROVED:
s/oERAm c. MANN
ATl?ORNEXGnvnW OF TEXAS